Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 11/16/2021, that canceled claims 19-35 and 38-40, is acknowledged.  Claims 1-18 and 36-37 are pending.
Priority
	The instant application is a 371 of PCT/US2019/021622, filed 3/11/2019, which claims priority to US provisional application 62/641,708, filed 3/12/2018.
Election/Restrictions
Applicant’s election without traverse of Group I and the first compound in claim 13, in the reply filed on 11/16/2021, is acknowledged.
Claims 3-6, 11-12, 15-18 and 36-37 are withdrawn from consideration as being directed toward non-elected subject matter. 
Claims 1, 2, 7-10, 13 and 14 are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/10/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Claim Objections
Claim 14 is objected to because of the following informalities:  The phrase “a compound claim 1” is grammatically incorrect.  The word “of” should be inserted between “compound” and “claim” to rectify the grammar.  Appropriate correction is required.
So I am not 100% positive that the above compound anticipates.  Specifically, because of the proviso’s, “provided that: a) or b) or c) or d).   These are all “or’s” so you come close, but I do not think it anticipates.   I may be wrong, but walk through it.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,263,613 to Pauls (IDS, 12/10/2020) in view of US Patent 7,250,424 to Burgess (IDS, 12/10/2020).
Pauls ‘613 teaches prodrugs and polymorphs of Fab I Inhibitors as antibacterial compounds.  Debio-1425 is exemplified as a Fab I inhibitor compound, 
    PNG
    media_image1.png
    64
    260
    media_image1.png
    Greyscale
, which meets the limitations of instant formula (I) when p=0, X1 is O, R2 is CH3 (a C1alkyl), R3 is CH3 (a C1 alkyl), Y1 is O, Z1 and Z2 are CH, Z3 is N, X2 is NH, X3 is CH2, R5a and R5b are H and Y2 is O.  HCl is a salt of Debio-1425 (Col. 10, lines 9-27).  

Pauls ‘613 differs from the instantly claimed invention in that it does not teach an amino group at the X3 position of instant formula (I). 
Burgess ‘424 teaches structurally similar compounds to Pauls which are Fab I inhibitor compounds that are useful in the treatment of bacterial infections.  Burgess ‘424 exemplifies a Fab I inhibitor with a NH2 group at the X3 position of instant formula I, wherein X3 is C(R8a)(R8b) and R8a is N(R12a)(R12b), wherein R8b, R12a and R12b are hydrogen (see Col. 20, lines 45-55).  
    PNG
    media_image2.png
    104
    260
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the Fab I inhibitor of Pauls ‘613 by substituting the hydrogen at the X3 position with a NH2 group as taught by Burgess ‘424, to arrive at 
    PNG
    media_image3.png
    75
    279
    media_image3.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute  hydrogen with NH2, with a reasonable expectation of success, because Burgess ‘424 teaches -NH2 groups as substituents at the X3 position of Fab I inhibitors for treating bacterial infections.  It is prima facie obvious to substitute one known element, H, with another, NH2, to obtain the predictable result of a Fab I inhibitor that treats bacterial infections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.Q.W./Examiner, Art Unit 1622
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622